Exhibit 10.2

Tenancy Agreement

Date: 2011/08/25

This Tenancy Agreement (the “Agreement”) is made between

Ideal Development Enterprise Co., Ltd. (The “Landlord”)

and

UAN POWER CO., LTD. (The “Tenant”)

1. The detail of the Premises  

The Premises are located at No.1, Aly. 5, Ln. 305, Sec. 1, Xinnan Rd., Luzhu
Township, Taoyuan County 338, Taiwan (R.O.C.).     

 

2. Subsidiary facilities  

 

The premises included 1 air conditioning set. 

 

3. Term of the Agreement  

 

Unless earlier terminated under other provisions of this Agreement, the
Agreement shall have a term of two year(s) commencing on 25/Aug/2011 and
expiring on 24/Aug/2013(the “Term”). If the Landlord is welling to rent after
the agreement expiring date, the Tenant will have the priority rental right.
However the request needed to be applied three months before the expiring date
and reassess the agreement. 

 

4. Rentals and means of payment  

 

During the Term, the Tenant shall pay monthly rentals (the ”Rental”) to the
Landlord for the Premises. The Rental shall be NTD 150,000 per month. Moreover
the rental can only be paid by remittance (cash or check) to _______________ and
the HOA fee can be paid at the front door counter. Any excuse of late payment
will not be accepted, and Tenant can’t use any excuse to request adjust rental. 

 

5. Deposit and means of payment  

 

The total deposit NTD 414,000 is needed to be pay when the agreement is
concluded and signed. It will be return when the agreement expired, if the
Tenant follows the agreement. 

 

6. Extension fee  

 

A. Community fund : paid by the Landlord.  

 

B. HOA fee : paid by the Tenant  

 

C. Before the agreement is concluded and signed, all the related payment needed
to be paid by the Landlord. After the agreement is concluded and signed the HOA
fee will be paid by Tenant  

 

7. Tax and Charges  

 

1. The housing tax and land tax shall be the responsibilities of the Landlord.  

 

2. Other additional tax which is resulted because of the Tenant shall be the
responsibilities of Tenant.  

 

 

3. If this agreement needed to be notarizing, the fee will be shared by both
parties.  

 

8. Limitation  

 

This Premise can only be used by UAN Power Co. Ltd., for business used. Tenant
needed to follow the Inhabitant Pledge. Dangerous item are not allow to store or
used. However the Tenant shall not assign, transfer, or sublease any of his
rights to other people without the prior written approval of the Landlord under
this Agreement. 

 

9. Repair and Improvement   

 

A. The repair or maintenance of the Premises arising from ordinary wear and tear
shall be the responsibility of the Landlord.  

 

B. Unless approved by the Landlord in advance, no improvement or construction of
the Premises by the Tenant. Any improvement or construction of the premises made
by the Tenant shall be not to damage the structure of the building.  

 

C. At the end of this agreement, the Tenant needs to restore as origin.  

 

10. Tenant’s responsibilities  

 

The Tenant has the responsibilities to due care the Premises. However if there
is damaged which caused by the Tenant. The Tenant has the obligation to restore.
Moreover the Tenant should have proper property insurance policy to prevent any
unexpected. The amount is recommend to have NTD10,000,000 on Public Liability
Insurance and the Fire Insurance(by Taiwan’s law). If there is any unexpected
the Tenant has the responsibility to indemnify the sufferer which is include the
Landlord. 

 

11. Sectionally damage  

 

In this Agreement period, if there is unexpected happen damage the Promise and
it does not caused by the Tenant. Since the damage does not made by the Tenant,
the Tenant has the right to request to adjust the rental. However if the
Landlord does not approve the adjusted rental, then the Tenant can abandon this
Agreement without any penalty. 

 

12. The expiring date  

 

If the Tenant is not planning to continue the Agreement on the expiring date,
the Landlord will need to be notified one month before the expiring date. 

 

13. Penalty  

 

After the expiring date, the Tenant needed to leave the Premises as soon as
possible. The Landlord has the right to request double rental if the Tenant does
not move out at the expiring date and any excuse will not be accepted. 

 

14. Tenant’s right  

 

During the Agreement’s period, if the Landlord transfer the ownership to the
others. The Tenant will have the right to continue this Agreement. However it is
an exception that if this Agreement is longer then five years. 

 

15. Others  

 

 

 

If there is any guarantor, the guarantor has the same responsibility with the
Tenant. When the Tenant has any violation with this agreement, the Landlord can
request the guarantor to perform this Agreement. 

 

16. Leave behind  

 

When the Tenant move out, if there is any leave over that might seems the Tenant
has abandon the object’s ownership then the Tenant has the right to arrange
those leave behind. However if there is any additional fee needed to be paid,
the fee will deduct from the deposit. 

 

17. Notification disclosure  

 

Both fiduciary and consignor needed to be aware that all the contact information
is listed in par. 16. If there are any changes, the paper notice will be needed.
However if the notify mail has been return cause by the error contact
information, then it shall be presume as received. 

 

18. Advanced termination by the Landlord  

 

The advanced termination is not allow exempt

 

A. Accumulate two month rental fee unpaid and has been warned.  

 

B. Violate par.VIII  

 

C. Violate Par. IX .B  

 

D. Accumulate other unpaid expanse and the amount exceed two months rental
fee.  

 

19. Advanced termination by the Tenant  

 

The advanced termination is not allow exempt 

 

A. The Landlord does not maintain the Promises even the Promises has the
maintenance needed and has been warned.  

 

B. Situation Par. XI appear and cannot be conclude.  

 

C. The Promise has blemish that effect the persona health or security of
Tenant.  

 

20. Processing of the doubt  

 

When this Agreement various provisions like have the doubt, it should use the
explanation that is advantageous at the Tenant’s side. 

 

21. Utility  

 

This Agreement should be notarized 

 

22. Governing Law and Litigation  

 

This Contract shall be governed by the laws of ROC. and both parties hereby
agree that any disputes arising out of this Contract shall be brought to before
the Taoyuan District Court of Taiwan for the first instance. 

 

23. Agreement preservation 

 

 

 

 

This Agreement will be written into two copies. Both parties will have one copy
as prove. 

 

24. Unconsidered events  

 

When any unconsidered events appear, according to the related law and the
custom, both side needed to discuss and find the fair way to settle that. 

 

In witness whereof, the parties have this agreement executed on the day and year
first above written.

 

Name (Landlord)_______________________ Name (Tenant) UAN POWER CO., LTD.

__________________________

Address

__________________________

Address

__________________________

ID No. : 14099518

__________________________

ROC ID, ARC, Passport No.

 

Date of Birth

 

Date of Birth

